Title: To George Washington from Lieutenant Colonel William Scudder, 10 June 1780
From: Scudder, William
To: Washington, George



Sir
Windsor Middlesex County [N.J.] Ju[n]e 10 [17]80

Having Just Recd Orders to March My Regiment to Join Yr Excelency and expecting to be on Our way tomorrow Morning whish to be directed what Rought to take.
his Excelency Govenr Livingston order’d us to Morris unless countermanded By Yr Excelency But hearing of the Enemie’s Retreat to Elizabeth Town shall proceed that way until ⟨I⟩ here from Yr Excelency. I am Sir Yr vary Hume Sert

Wm Scudder Lt Col:

